Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-6 have been examined in this application.  This communication is the first action on the merits.  No Information Disclosure Statement (IDS) has been filed with this application.
Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for the following amendment was provided telephonically by Jun-Hwa Jeong on 3/11/22.
Cancel claim 2.
Change the dependency of claims 3, 4, and 5 from “2” to “1”
In claim 6, in line 9 make the following change: “[…] between an outer cap of the […]”.
Replace claim 1 with the following:
A cosmetic dropper comprising:
a container main body having a container body in which a cosmetic liquid is stored and a cap part detachably coupled to the container body;
a pipette coupling part coupled to the cap part;

a separation prevention part coupled to the piston coupling bar so as to cover an outer wall of the piston coupling bar to prevent the end of the piston coupling bar from being separated to the outside of the pipette member;
wherein the separation prevention part includes a pair of separation prevention bodies which is provided to cover the outer wall of the piston coupling bar and detachably coupled to each other.
Reasons for Allowance
Claims 1 and 3-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Then prior art of record fails to disclose, either alone or in any combination, the details of the applicant’s invention as cited in claim 1 as a whole. There is no motivation to combine the arts of record in order to render the invention obvious. A combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. 
Specifically, at least the following limitations, when considered in context, makes claim 1 inventive: “[…] the separation prevention part includes a pair of separation prevention bodies which is provided to cover the outer wall of the piston coupling bar and detachably coupled to each other”. 

Conclusion
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/R.A.G/Examiner, Art Unit 3754

/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754